OWEN, WILLIAM C., Jr., (Retired) Associate Judge.
Appellant condominium association, lessee of a long term recreational lease, suffered an adverse summary judgment on its claim for damages against the corporate lessor in which it was alleged that the latter, while in control of the initial board of directors of the association, breached its fiduciary duty to the association and its members by secretly including an escalation clause in the long term recreation lease. We conclude that the trial court correctly held, in granting summary judgment for the corporate lessor, that (1) the association’s cause of action for any self dealing or breach of fiduciary duty on the part of its initial officers or board of directors is solely against such officers and directors as may be alleged and shown to have betrayed their trust for inordinate personal gain at the expense of those to whom they owed a fiduciary duty, Avila South Condominium Ass’n v. Kappa Corp., 347 So.2d 599 (Fla.1977), and (2) if a cause of action exists against the corporate lessor (who was neither the developer of the project nor seller of the condominium units) for a failure to disclose to unit purchasers the existence of the escalation clause in the recreation lease, the cause of action was essentially one for fraud and deceit and would vest in the unit owners individually and not in the association. Avila South Condominium Ass'n v. Kappa Corp., supra.
AFFIRMED.
DOWNEY and HERSEY, JJ., concur.